LEMMON, J.,
concurs. The amended judgment substituted one party defendant for another and this violated La.Code Civ. Proc. art. 1951. The majority properly vacated the amended judgment and remanded the case to the district court for further proceedings. My preference, however, would be to recognize the judgement, if the parties would stipulate that the amended judgment was that originally intended by the district court, and to allow the court of appeal to review the merits of the judgment on the complete record. This procedure would be more efficient than remanding to the trial court, apparently for a new hearing on the same motion for summary judgment with the same result and a new appeal on the same issue.
KIMBALL, J., not on panel.